Citation Nr: 0932874	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1970 to July 1972 and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's claimed in-service stressful experience has 
not been corroborated by service department records and 
acquired psychiatric disorders, to include posttraumatic 
stress disorder (PTSD) are not shown to have been incurred as 
a result of events during military service.  


CONCLUSION OF LAW

The evidence does not show that an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in October 2002 and May 2005.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in June 2009.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  The Board finds that further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no credible evidence of a verified stressor, in the case of a 
claim for PTSD, where there is no such evidence; a claim must 
fail regardless of a current diagnosis.  Therefore, the Board 
finds that there is sufficient competent medical evidence of 
record to make a decision on the claim.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat Veteran's alleged disability, and that the Veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008; see 74 Fed. 
Reg. 14491 (Mar. 31, 2009)).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, the Veteran's induction and separation physical 
exams both show reports of a normal psychiatric examination.  
Service treatment records are silent for psychiatric 
complaints or findings.  The Veterans service personnel 
records show that the Veteran served as a clerk, messman and 
in administration during his service.  Personnel records 
showing the Veteran's sea and air embarkation slips showed 
multiple arrivals and departures from Japan and the 
Philippine Islands.  Service personnel records also showed 
that the Veteran served in "ready operations" within the 
contiguous waters of the Republic of Vietnam from July 15 to 
July 16, 1971 (one day), from August 13 to August 14, 1971 
(one day), and from September 5 to September 6, 1971 (one 
day), all with CTG (Commander Task Group) 79.4 for the 
purpose of acquiring SLF A (Self-Loading Freight 
(passengers)).  No records are provided which show that the 
Veteran arrived in or departed from being on-land in the 
Republic of Vietnam.  The Veteran's DD 214 form noted that 
the Veteran had a military occupational specialty of infantry 
rifleman and received the National Defense Service Medal, the 
Vietnamese Service Medal with one star and the Meritorious 
Service Medal.

The Veteran's records contain treatment notes from the 
Charleston, South Carolina VA Medical Center (VAMC).  Notes 
dated April 1999 provide a diagnosis for depression.  

A June 1999 statement from C.B., M.D., the Veteran's private 
rheumatologist was to the effect that the Veteran stated that 
he had had depression since 1998 for which he was taking 
medication.  

Records from the Charleston VAMC primary care clinic dated 
between December 2001 and September 2002 continue the 
diagnosis of depression.  

In an October 2002 PTSD questionnaire, the Veteran described 
his stressors.  In this report, the Veteran stated that part 
of the battery landing teams engaged in beach landings and 
were exposed to dismembered bodies.  The Veteran stated that 
he was part of reconnaissance patrols and destroy missions 
where he flew by helicopter from a ship to landing zones and 
he noted frequent firefights.  The Veteran described these 
events as occurring during the spring, summer and winter of 
1971 in and around the demilitarized zone.  

A January 2003 letter from W.B., a social worker at the Vet 
Center, stated that the Veteran began services at the Vet 
Center in July 2002.  She stated that the Veteran gave a 
history of having put in for a combat action ribbon and 
stated additionally that during his tour in Vietnam, he was 
engaged in frequent firefights, recon patrols, search and 
destroy missions and was involved with battalion landing 
teams.  These missions exposed him to soldiers killed and 
wounded in action.  The Veteran reported to being a changed 
man after Vietnam and stated that he was unable to fit into 
relationships and society.  He expressed that he had 
difficulty sleeping soundly, controllable paranoia and that 
he was extremely isolative, avoidant and hypervigilant.  W.B. 
concluded by stating that the Veteran was severely depressed 
and provided a diagnosis of chronic severe PTSD as well as 
recurrent severe major depressive disorder.  

The Veteran attended a BVA video hearing in January 2005.  
The Veteran stated that he worked out of Headquarters Company 
and his orders were to go to Vietnam if he was needed.  When 
asked to describe the traumatic experiences while in Vietnam 
or Okinawa, the Veteran stated that a helicopter he was on 
was diverted to go into a combat zone.  The Veteran stated 
that he disembarked the helicopter and he was made to stay 
and help clear the area where there medical evacuations were 
taking place.  The Veteran stated that he stayed at the 
combat site and that he did not know where this site was in 
Vietnam.  The Veteran additionally stated that this event had 
to have occurred between October and December.  He added that 
he was kept away from everyone else and that no one was 
supposed to know about his involvement in Vietnam, he stated 
that his participation was something like a covert operation.  
He explained that when he was needed he would be flown in or 
taken by submarine.  He stated that he was assigned to CID 
investigators with the investigative department.  He stated 
that he was supposed to go to South Da Nang and was told to 
go on a special op.  He stated that this information would 
not be recorded in his personnel file.  

In a March 2005 VAMC treatment note, the Veteran complained 
of nightmares.  He stated that he was trained as a sniper, 
and that was his job in Vietnam.  He related that other 
traumas since Vietnam triggered memories of war, including 
two motor vehicle accidents.  An April 2005 report noted that 
the Veteran reported a history of multiple traumas over his 
lifetime and symptoms consistent with PTSD.  In September 
2005 the Veteran reported that he did not see his PTSD as 
being a significant problem but that he believed that his 
symptoms could worsen under stress.  A diagnosis of chronic 
PTSD was provided.  During a September 2005 visit to the 
Goose Creek VAMC, the Veteran's screen for PTSD was negative.  
The Veteran answered no to each of four questions stating 
that he had not had any experience that was so frightening, 
horrible or upsetting that in the past month he had 
nightmares about it, tried hard not to think about it or that 
he was constantly on guard or felt numb or detached from 
others, his activities or surroundings.

In his October 2005 VA psychiatric examination report, the 
examiner stated that he reviewed the Veteran's claims file.  
The Veteran stated that he received basic training at Parris 
Island and then went to camp Pendleton where he had 
additional advanced training before going to Okinawa and 
later to Da Nang, Vietnam.  When asked about his tour of duty 
in Vietnam, the Veteran stated that he was a rifleman and a 
member of a special track team which took part in beach 
assaults.  When asked whether he was ever personally 
affronted or assaulted by the enemy the Veteran responded 
that he was once but mostly was involved in reconnaissance.  
The examiner asked whether the Veteran ever saw the enemy and 
the Veteran responded that he met a single enemy in the 
jungle and that they spoke and went their separate ways.  The 
examiner reported being "uncomfortable" with the Veteran's 
answer to this question.  When asked to describe his PTSD the 
Veteran stated that he didn't know about PTSD before 2004 
when he was seen at the Vet Center and told that based on his 
story, he had PTSD.  The Veteran explained further that the 
Veteran had seen W.B. once a week for almost a year.  The 
Veteran described more details regarding his participation in 
combat in Vietnam.  

When asked to describe his symptoms the Veteran stated that 
he had many bad dreams.  When asked to provide dates and 
locations of his war zone duty, he replied that he was flown 
in or taken in by submarines, describing them as "black 
submarines" and explained that the Navy brought him into 
shore.  The examiner stated that he was uneasy with the 
Veteran's vagueness relating to the submarines and 
encountering the enemy in the jungle.  The examiner provided 
a diagnosis of major depressive disorder. The examiner stated 
that the depression was recurrent and moderate.  The examiner 
stated that he did not provide a diagnosis of PTSD as he was 
unconvinced that the Veteran had actual combat exposure.    

In a Goose Creek Outpatient VAMC treatment note dated May 
2006, the Veteran stated that he was on guard all of the 
time.  He avoided vegetation that reminded him of the jungle.  
He had nightmares less than weekly and rare flashbacks.  The 
psychiatrist provided a diagnosis of prolonged PTSD and to 
rule out major depressive disorder.  The PTSD and depression 
screen were found to be positive.

Goose Creek VAMC treatment notes dated September 2006 noted 
the Veteran's stated history that he performed covert 
operations and had had PTSD for six years.  The Veteran's 
attending psychiatrist noted that the Veteran had recurrent 
depressive spells.  Diagnosis of chronic PTSD and depressive 
disorder were provided.  Additional treatment continue to 
provide diagnosis of chronic PTSD and a mood disorder due to 
polymiositis and chronic pain with major depressive like 
episodes.  

In April 2008, the Appeals Management Center requested a 
verification of the Veteran's in service traumatic stressor 
from the Marine Corps Archives and Special Collections 
Director.  The Veteran was notified of the AMC's attempt to 
retrieve this information.  

In a statement in support of his claim dated May 2008, the 
Veteran stated that his isolation had cost him his marriage 
and that his participation in Operation Desert Storm caused 
his memories of Vietnam to resurface.  He stated that he 
participated in covert operations.  He described his stressor 
stating that he was on a routine reconnaissance patrol when 
the pilot said he had received a call for help and wanted to 
fly in to do so.  As a sniper he only saw death from a 
distance but on that day he saw death close up.  He still had 
nightmares and jumped in his sleep.  He described hearing the 
voices of those injured and smelling and tasting death.  

February 2009 VA PCT Diagnostic Assessment was to the effect 
that the Veteran presented with an unusual demeanor.  He 
smiled inappropriately and shook his head about the relevance 
of questions.  He was described as evasive when asked about 
his current activities, relationships and military 
experiences.  His trauma history was reported as multiple 
traumas according to the Veteran but the psychologist stated 
that the Veteran was only willing to describe having seen and 
smelling dead bodies after a battle in Vietnam when he flew 
in from a helicopter.  The psychologist stated in his 
assessment that the Veteran did not seem interested in 
discussing additional therapy and was more focused on 
describing the damage done to him by having to live with his 
difficulties.  He was described as skeptical of the benefits 
of treatment but stated that he would give it a try.  The 
psychologist noted that at times the Veteran was more focused 
on gaining recognition and compensation for his hardships.  A 
diagnosis of PTSD was provided, additionally a GAF score of 
65 was provided.

On April 1, 2009, the Appeals Management Center requested 
verification of the Veteran's claimed in service stressor 
from the Headquarters of the United States Marine Corps.  In 
a correspondence dated April 13, 2009, the assistant Head of 
the Records Correspondence Section of the Manpower Management 
Support branch stated in part that the information furnished 
on the Veteran's stressor was insufficient to provide a basis 
for research of the unit diaries to verify casualties.  It 
was noted such specifications included the specific date of 
each occurrence.  

In a May 2009 correspondence to the AMC, the head of the 
Archives and Special Collections Branch of the Library of the 
Marine Corps stated that he was unable to provide specific 
command chronologies as the original request did not include 
a copy of the Veteran's statement concerning his stressor as 
a member of company G, Second Battalion 9th Marines.  He 
stated that he needed the approximate date of the stressor 
incident so that the appropriate unit records could be 
researched.  A report of contact dated June 2009 stated that 
the Archives and Special Collections Branch was contacted to 
discuss the May 2009 correspondence.  The Special Collections 
Branch employee stated that the Virtual VA should be 
contacted as her office would not have the requested 
information.  

A request to obtain information to verify a stressor from the 
Virtual VA system found no records from the 2nd Battalion 9th 
Marines between March and June 1971, no records from the 2nd 
Battalion 3rd Marines from May 1971 and July 1971 and no 
records from the 3rd Marine Division from March 1971 to July 
1971.

Based upon the evidence of record, the Board finds that the 
Veteran's in-service stressful experience has not been 
corroborated by service department records and thus his PTSD 
is not shown to have been incurred as a result of events 
during military service.  At best, it can be verified that 
the Veteran spent a total of three days in the waters off the 
coast of Vietnam, as part of a CTG (Commander Task Group) for 
the purpose of acquiring SLF A (Self-Loading Freight 
(passengers)).  In other words, he was on a ship anchored a 
distance from the coastline.  His service personnel records 
indicate that he was detailed to the administrative side of 
the war.  His service personnel records do not reflect the 
training in combat tactics/techniques required of a sniper.  

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, lay evidence can 
be used to show an in-service incident occurred if consistent 
with the Veteran's service notwithstanding a lack of official 
records corroborating the incident.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006).  In this case, 
multiple attempts were made by the AMC to retrieve evidence 
of combat, however no such records could be found.  As this 
is the case and the Veteran's service personnel records 
contain no evidence of combat, this presumption does not 
apply and service connection must be shown with evidence of 
an in-service event, a current diagnosis of PTSD and a nexus 
linking the two.  

While the Veteran's military occupational specialty listed on 
his DD Form 214 was that of a rifleman, his service personnel 
records show that he was detailed to being an administrative 
clerk.  

The Veteran was requested to describe his stressors so that 
such stressors could be verified.  In an October 2002 PTSD 
questionnaire the Veteran stated that part of the battery 
landing teams engaged in beach landings and were exposed to 
dismembered bodies.  The Veteran stated that he was part of 
reconnaissance patrols and destroy missions where he flew by 
helicopter from a ship to landing zones and he noted frequent 
firefights; however, despite requests, he never provided any 
specific dates or locations of such events.  Virtual VA found 
no records for the Veteran's battalion.  The Board notes 
additionally that attempts to obtain information from the 
Marine's manpower management support branch was unsuccessful, 
in it's correspondence, the support branch noted that 
specific information such as the specific date of each 
occurrence should be provided.  During his BVA hearing the 
Veteran stated that he stayed at the combat site and that he 
did not know where this site was in Vietnam.  He added that 
he was kept away from everyone else and that no one was 
supposed to know about his involvement in Vietnam, he stated 
that his participation was something like a covert operation

During his October 2005 VA examination, the Veteran provided 
an incredible history of his Vietnam duties.  The examiner 
reported being "uncomfortable" with the Veteran's answer to 
this question. The Veteran stated that he was under fire on a 
reconnaissance mission in Company G by sniper fire.  The 
Veteran was asked to provide dates and locations of his war 
zone duty and replied that he was flown in or taken in by 
submarines.  When asked to describe the submarines in greater 
detail, the Veteran described them as "black submarines" 
and explained that the navy brought him into shore.  Goose 
Creek VAMC treatment notes dated June 2008 stated that the 
Veteran was indirect with information and demonstrated 
significant avoidance of discussing issues regarding his 
trauma though he was bothered by them.  

Service connection for PTSD is established when the Veteran 
can show that an in-service stressor was the cause his or her 
present disorder.  In this case, there is no evidence which 
verifies that the Veteran's presently diagnosed PTSD was the 
result of an in-service event.  Additionally, there is no 
evidence of any psychological disorders whatsoever during 
service.  While the evidence clearly shows proof of a current 
diagnosis, the absence of any evidence pointing to an in-
service event or diagnosis renders the probative weight 
against the Veteran's claim.

While the Board notes the Veteran's assertions that he 
participated in combat in service and that that stressor 
caused his PTSD, the Board finds the Veteran's statements 
less credible than they might otherwise be due to the 
Veteran's inconsistent statements.  The Veteran's 
descriptions of the time in which these events occurred as 
well as the number of times he was faced with the enemy 
differ in varying statements.  Additionally, the Board notes 
that the Veteran's 2005 VA examiner and February 2009 VAMC 
psychologist noted questionable responses from the Veteran 
when he was asked about his in service stressor, the 2005 VA 
examiner specifically stating that he questioned the validity 
of the Veteran's stated history.  

As the Veteran's records have failed to evidence an in 
service stressor or  in service diagnosis of PTSD or related 
disorders and the Veteran's lay statements are found to be 
inconsistent, the Board must find against the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) must be 
denied.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


